Citation Nr: 1749707	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-14 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1961 to January 1982.

This matter comes from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Diego, California.

The Veteran requested a Board hearing, but withdrew his request by letter dated September 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service connected disabilities do not render him unable to pursue and maintain gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

VA will grant TDIU when the evidence shows that the Veteran is precluded, because of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU is to be determined "without regard to the non-service-connected disabilities or [the Veteran's] age."  Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: (1) if there is only one such disability, the disability shall be ratable at 60 percent or more, or (2) if there are two or more service-connected disabilities at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran has been rated 70 percent disabled for posttraumatic stress disorder (PTSD), 20 percent disabled for bilateral hearing loss, 10 percent disabled for burn scars, 10 percent disabled for tinnitus, and non-compensable for tinea pedis.  Such equates to a combined disability rating of 80 percent.  He thereby meets the schedular requirements of 4.16(a).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment." Id.  "TDIU is to be awarded based on the 'judgment of the rating agency' . . . ."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

The Veteran was afforded a VA PTSD examination in October 2010.  He alleged at the time that he no longer socialized and stopped working because he was getting angry, impatient and irritable.  The psychiatrist opined that the Veteran's symptoms were mild to moderate with difficulty establishing and maintaining work and social relationships and decrease in work efficiency, especially during periods of significant stress.  The examiner provided a Global Assessment of Functioning score of 68.  

The Veteran was afforded a VA scar examination in January 2011.  The examiner reported that the scars limited the ability of the Veteran to make a tight fist and hold small items in his left hand.  The examiner opined that the Veteran's usual occupation was not affected by his condition and that the only effect on his daily activity was cracking of the skin on the hand with repeated flexion.

The Veteran was afforded a VA auditory examination in May 2012.  The Veteran reported to the examiner that his hearing loss made it difficult to understand speech and his tinnitus affected his sleep.

The Veteran was afforded a VA skin examination in May 2012.  The examiner opined that the Veteran's tinea pedis had no functional impact on his ability to work.

The Veteran was afforded another VA PTSD examination in June 2013.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment due to mild or transitory symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner provided a Global Assessment of Functioning score of 65.  The Veteran reported that he was currently unemployed, but had previously worked as a salesman at a car dealership and had also sold insurance and real estate after his time in service.  In service, he was an administrator and worked in the intelligence field.

In September 2013, the Veteran wrote to say that he was unable to work his previous job due to the severity of his disability conditions.  The Veteran alleged anger management difficulties and aggressiveness that had resulted in being fired.  

The Veteran wrote again in April 2014 to disagree with his denial of TDIU and stated that he had been paranoid and pre-occupied with the stressors associated with his PTSD.  He stated that he was obsessed with premature death and fear about how his family could continue without his support.  He became depressed, frustrated, anxious and developed headaches leading to a sleep disorder.  

In May 2014, the most recent employer that the Veteran listed responded to VA requests stating that they had no record of the Veteran working for them.

The Veteran was afforded another VA hand and fingers examination in November 2014.  The examiner opined that the Veteran will have difficulty with any activities that require prolonged use of the bilateral hands or prolonged grip strength.

The Veteran's psychiatrist wrote in April 2015.  The psychiatrist noted that the Veteran had been diagnosed with PTSD in 2010 and since then had been paranoid and preoccupied with his condition.  He obsessed about premature death and how his family could continue without him.  The psychiatrist opined that the Veteran was "more likely than not totally and permanently disabled due to his PTSD.  He has physiological and physical impairment which preclude him from functioning."

The Veteran was afforded another VA PTSD examination in October 2015.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he last worked in 2009 at a tire store.  He had experience as a software analyst, insurance salesman, and real estate agent.  The examiner opined that the Veteran's PTSD had been unchanged in severity.  The examiner disagreed with the Veteran's psychiatrist's opinion on total disability, and noted that the private psychiatrist did not include treatment notes that supported a total disability rating.

In February 2016, in connection with his VA Form 9, the Veteran stated that he was not currently working because he was unable to work.  The Veteran stated that he could never stay employed long enough because of his social phobia and difficulty relating to people along with fear and rage and thoughts of inflicting injury to anyone in authority.

The overall picture of the Veteran's combined disabilities does not take the Veteran "outside the norm" of other Veterans rated at a combined 80 percent.  With respect to PTSD, examiners in October 2010, June 2013, and October 2015 reported that the Veteran's symptoms were mild to moderate with at most intermittent periods of inability to work.  The first two examiners provided Global Assessment of Functioning scores in the mid to high 60's, indicative of a mild to moderate decrease in functioning.  The October 2015 examiner also opined that the Veteran's PTSD symptoms were stable and neither improving nor worsening over time.  These examinations weigh against unemployability.

The Veteran provided a statement by his treating psychiatrist in April 2015 in which the psychiatrist opined that the Veteran was more likely than not permanently and totally disabled due to his PTSD.  The psychiatrist did not provide a rationale for this opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a practitioner "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The October 2015 examiner considered the psychiatrist's opinion, but disagreed, noting that the psychiatrist had not provided treatment records that would support this opinion.  The record contained at least some of the private psychiatrist's treatment records, and these records did not mirror the opinion letter, i.e., the level of severity conveyed in the October 2015 letter does not align with the findings made in the treatment records.  The multiple VA examinations accordingly are weighed more heavily than the statement by the private psychiatrist.

The Veteran has repeatedly stated that he is unable to work due to several psychological symptoms such as social phobia, fear, rage, and aggressiveness.  The Veteran reported last working in 2009 for a tire company.  The tire company had no record of the Veteran working there, but he stated that he only worked for a few months so this may not be contradictory.  The Veteran also reported having worked as a salesman at a car dealership, an insurance salesman, realtor, and software analyst.  The Veteran has not worked since 2009, but the record also does not indicate that the Veteran has been actively seeking employment since that time.  As the Veteran did not appear to be seeking work, and as the Veteran has been able to work in a number of jobs in the past, his current unemployment does not weigh in favor or against his capacity for work.

Taken together, the weight of the evidence is against a finding that the Veteran's PTSD renders him unemployable.  His work has been primarily in sales, which implies working with people, but the examiners have almost uniformly opined that his symptoms would only interfere intermittently when under stress and would not generally make the Veteran incapable of working.  The Veteran is not "outside the norm" for a Veteran rated at 70 percent and TDIU is not appropriate based on the PTSD.

The Veteran has other service connected disabilities that must also be considered.  VA examiners have independently opined that the Veteran's hand and finger scarring and tinea pedis would not affect his normal occupation of sales.  According to the Veteran, his hearing loss and tinnitus made it more difficult to hear people, but the record did not indicate that the Veteran was unable to comprehend people with assistance or could not interact with people in a one-on-one environment.  These disabilities, combined with the PTDS, do not render the Veteran unemployable.

The record indicates that the Veteran has other disabilities as well, but these other disabilities have not been service connected.  TDIU requires that the Veteran be unemployable due to his service connected conditions and not due to other conditions or his age.  The Veteran is not unemployable because of his service connected disabilities and TDIU must be denied.

As the weight of the evidence is against unemployability, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


